DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.


Examiner’s Amendment
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: "Allocation of a virtual network that minimizes the electricity fee by using a power consumption model."
If a satisfactory title is not supplied by the applicants, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP §§ 606.01 and 1302.04(a).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a control apparatus, a control method, or a non-transitory computer readable medium storing a program for causing a computer configured to allocate a virtual network for providing a network service on a physical network to execute: an acquisition procedure of acquiring information indicating an outside temperature of each node included in the physical network, physical resource information of the physical network, information indicating a predicted traffic amount of the 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance or Examiner’s Amendment.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 11, 2022